Citation Nr: 0704588	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  01 07-620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for intervertebral disc disease of the cervical spine.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The veteran served on active duty from June 1970 to February 
1974.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in December 2005 when it was remanded for 
additional evidentiary and procedural development.

By letter received in January 2007, the veteran indicated 
that he no longer wished to be represented by a veterans 
service organization and that he would represent himself 
during the upcoming hearing on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In connection with this appeal, the veteran presented sworn 
testimony in support of his claim before a Veterans Law Judge 
in October 2005.  That Judge has since retired and is no 
longer employed by the Board.  Because the veteran has a 
right to have a decision on his appeal made by the Judge who 
heard his testimony, the Board offered him the opportunity to 
have another hearing on appeal by letter of January 2007.  
38 C.F.R. § 20.707.  In a response received the same month, 
the veteran requested another Board hearing, via 
videoconference.  Therefore for due process purposes, the 
appeal must be remanded to provide the veteran with such a 
hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a video conference 
hearing, providing the veteran with 
adequate notice of the time and place of 
the scheduled hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


